Name: Commission Regulation (EEC) No 3585/83 of 19 December 1983 concerning the stopping of fishing for plaice by Community vessels
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 20 . 12. 83 Official Journal of the European Communities No L 356/23 COMMISSION REGULATION (EEC) No 3535/83 of 19 December 1983 concerning the stopping of fishing for plaice by Community vessels THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 623/83 of 15 March 1983 on the conclusion of the Agreement on the regulation of fisheries in the Skagerrak and the Kattegat in 1983 between the European Economic Community, Norway and Sweden ('), and in particular Article 2 thereof, Whereas, according to the information available to the Commission , catches of plaice in waters of ICES divi ­ sion III a (Skagerrak) by Community vessels have exhausted the share of the TAC available to the Community for 1983 ; Whereas, by Commission Regulation (EEC) No 1499/83 of 9 June 1983 concerning the stopping of fishing for plaice by vessels flying the flag of the Netherlands (2), fishing for plaice by Dutch vessels has been prohibited in waters of ICES division III a (Skagerrak) as from 7 June 1983 ; Whereas, in order to observe the obligations following from the Agreement, it is necessary that fisheries for plaice in the Skagerrak are prohibited for all Commu ­ nity vessels ; Whereas it is therefore necessary that the Commission fixes the date on which fisheries for plaice by Community vessels in the Skagerrak shall cease, HAS ADOPTED THIS REGULATION : Article 1 Catches of plaice in waters of ICES division III a (Skagerrak) by vessels flying the flag of a Member State or registered in a Member State are deemed to have exhausted the share of the TAC available to the Community for 1983 . Fishing for plaice in waters of ICES division III a (Skagerrak) by vessels flying the flag of a Member State or registered in a Member State is prohibited, as well as the retention on board, the transhipment and the landing of plaice fished in this division by the above ­ mentioned vessels after the date of entry into force of this Regulation . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 19 December 1983 . For the Commission Giorgios CONTOGEORGIS Member of the Commission (') OJ No L 73, 19 . 3 . 1983 , p . 1 . (2 OJ No L 152, 10 . 6 . 1983, p . 17 .